DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 5/10/2021 has been entered.
Disposition of claims: 
Claims 1-8, 12-15, and 17 have been amended.
Claim 20 has been added.
Claims 10-11 have been canceled.
Claims 1-9 and 12-20 are pending.
The amendments to claims 1-8, 12-15, and 17 have overcome:
the rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0096336 A1) in view of Morishita et al (US 2014/0001461 A1, hereafter Morishita), 
the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Hadizad et al. (“A general synthetic route to indenofluorene derivatives as new organic semiconductors”, Org. Letts. 2005, vol. 7, page 795-797, hereafter Hadizad) in view of Chase et al. (“6,12-Diarylindeno[1,2-b]fluorenes: syntheses, photophysics, and ambipolar OFETs”, J. Am. Chem. Soc. 2012, vol. 134, page 10349-103525, hereafter Chase), and 
the rejections of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Hadizad et al. (“A general synthetic route to indenofluorene derivatives as new organic semiconductors”, Org. Letts. 2005, vol. 7, page 795-797) in view of Chase et al. (“6,12-Diarylindeno[1,2-b]fluorenes: syntheses, photophysics, and ambipolar OFETs”, J. Am. Chem. Soc. 2012, vol. 134, page 10349-103525), as applied to claim 10 above, further in view of Kawamura et al. (US 2011/0156016 A1, hereafter Kawamura) set forth in the last Office Action. 
The rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Applicant’s representative on July 13 2021 and July 15, 2021.
The application has been amended as follows:

1. (Currently Amended) An organic light emitting device comprising: 
a first electrode:
a second electrode provided opposite to the first electrode: and
one or more organic material layers provided between the first electrode and the second
electrode, 
, and an electron suppression layer, and
wherein the hole injection layer, the hole buffer layer, the hole transfer layer, or the electron suppression layer comprise
a compound of the following Chemical Formula 1:
[Chemical Formula 1]
 
    PNG
    media_image1.png
    239
    394
    media_image1.png
    Greyscale

wherein, in Chemical Formula 1, 
R1 and R2 are the same as or different from each other, and are each independently a substituted or unsubstituted phenyl group; or a substituted or unsubstituted N-containing monocyclic heterocyclic group;
R3 and R4 are the same as or different from each other, and are each independently a halogen group; a nitrile group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted haloalkyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted haloalkoxy group; a substituted or unsubstituted alkylsilyl group; a substituted or unsubstituted arylsilyl group; a substituted or unsubstituted cyanoaryl group; a substituted or unsubstituted alkylaryl group; a substituted or unsubstituted haloalkylaryl group; a substituted or 
R5 to R7 are the same as or different from each other, and are each independently hydrogen; deuterium; a halogen group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted haloalkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted haloalkoxy group; a substituted or unsubstituted aryloxy group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted aralkyl group; a substituted or unsubstituted aralkenyl group; a substituted or unsubstituted alkylaryl group; a substituted or unsubstituted haloalkylaryl group; a substituted or unsubstituted aryl group; a substituted or unsubstituted haloaryl group; or a substituted or unsubstituted heterocyclic group, p and q are each an integer of 0 to 3, r is an integer of 0 to 2, when p is 2 or greater, R5s are the same as or different from each other, when q is 2 or greater, R6S are the same as or different from each other, and when r is 2, R7s are the same as or different from each other.
3. (Currently Amended) The organic light emitting device of Claim 1, wherein R1 and R2 are the same as or different from each other, and are each independently represented by the following Chemical Formula 14:
[Chemical Formula 14]

    PNG
    media_image2.png
    151
    124
    media_image2.png
    Greyscale

wherein, in Chemical Formula 14, X1 to X5 are the same as or different from each other, and are each independently CH, CR, or N; and

4. (Currently Amended) The organic light emitting device of Claim 3, wherein R is a fluoro group, a nitrile group, CF3, CF3, OCH3, or OCF3.
5. (Currently Amended) The organic light emitting device of Claim 1, wherein R1 and R2 are the same as or different from each other, and are each independently selected from among the following structural formulae:
 
    PNG
    media_image3.png
    395
    524
    media_image3.png
    Greyscale

wherein, in the structural formulae, R8 to R12 are the same as or different from each other, and are each independently deuterium; a halogen group; a nitrile group; an alkyl group; a haloalkyl group; an alkoxy group; or a haloalkoxy group, R13 to R17 are the same as or different from each other, and are each independently hydrogen; deuterium; a halogen group; a nitrile group; an alkyl group; a haloalkyl group; an alkoxy group; or a haloalkoxy group.
6. (Currently Amended) The organic light emitting device of Claim 1, wherein R1 and R2 are the same as or different from each other, and are each independently selected from among the following structural formulae:

    PNG
    media_image4.png
    528
    631
    media_image4.png
    Greyscale

7.    (Currently Amended) The organic light emitting device of Claim 1, wherein R3 and R4 are the same as or different from each other, and are each independently
8.    (Currently Amended) The organic light emitting device of Claim 1, wherein R3 and R4 are the same as or different from each other, and are each independently a fluoro group; a nitrile group; a fluoroalkyl group; a fluoroalkoxy group; a fluoroalkylaryl group; an aryl group; a fluoroaryl group; or a heterocyclic group containing N, O, or S.
, or the electron suppression layer is formed only with the compound.
13.    (Currently Amended) The organic light emitting device of Claim 1, wherein the hole injection layer, the hole buffer layer, the hole transfer layer, or the electron suppression layer comprises the compound in 0.1% by weight to 50% by weight based on a weight of each of the each layers.
15. (Currently Amended) The organic light emitting device of Claim 1, wherein the organic material layer comprises a light emitting layer, and the light emitting layer comprises a compound represented by the following Chemical Formula A-1:
[Chemical Formula A-1]
 
    PNG
    media_image5.png
    123
    269
    media_image5.png
    Greyscale

wherein, in Chemical Formula A-1,
Ar1 is a substituted or unsubstituted monovalent or higher benzofluorene group; a substituted or unsubstituted monovalent or higher fluoranthene group; a substituted or unsubstituted monovalent or higher pyrene group; or a substituted or unsubstituted monovalent or higher chrysene group;
L is a direct bond; a substituted or unsubstituted arylene group; or a substituted or unsubstituted heteroarylene group;
Ar2 and Ar3 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group; a substituted or unsubstituted silyl group; a substituted or 
n is an integer of 1 or greater; and
when n is 2 or greater, substituents in the parentheses are the same as or different from each other.
16. (Currently Amended) The organic light emitting device of Claim 15, wherein L is a direct bond, Arl is a substituted or unsubstituted divalent pyrene group, Ar2 and Ar3 are the same as or different from each other, and are each independently an aryl group unsubstituted or substituted with a germanium group, and n is 2.
17. (Currently Amended) The organic light emitting device of Claim 1, wherein the organic material layer comprises a light emitting layer, and the light emitting layer comprises a compound represented by the following Chemical Formula A-2:
[Chemical Formula A-2]
 
    PNG
    media_image6.png
    330
    247
    media_image6.png
    Greyscale

wherein, in Chemical Formula A-2,
Ar4 and Ar5 are the same as or different from each other, and are each independently a substituted or unsubstituted monocyclic aryl group; or a substituted or unsubstituted multicyclic aryl group; and
are each independently hydrogen; a silyl group; a halogen group; a cyano group; a substituted or unsubstituted monocyclic aryl group; a substituted or unsubstituted multicyclic aryl group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; or a substituted or unsubstituted alkoxy group.
18 (Currently Amended) The organic light emitting device of Claim 17, wherein Ar4 and Ar5 are the same as or different from each other and are each independently a 2-naphthyl group, and G1 to G8 are hydrogen; or a substituted or unsubstituted alkyl group.
19. (Currently Amended) The organic light emitting device of Claim 15, wherein the light emitting layer further comprises a compound represented by the following Chemical Formula A-2:
[Chemical Formula A-2]
 
    PNG
    media_image6.png
    330
    247
    media_image6.png
    Greyscale

wherein, in Chemical Formula A-2,
Ar4 and Ar5 are the same as or different from each other, and are each independently a substituted or unsubstituted monocyclic aryl group; or a substituted or unsubstituted multicyclic aryl group;
are each independently hydrogen; a silyl group; a halogen group; a cyano group; a substituted or unsubstituted monocyclic aryl group; a substituted or unsubstituted multicyclic aryl group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; or a substituted or unsubstituted alkoxy group.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9 and 12-20, as outlined on pages 10-14 of the Office Action of 2/22/2021, Haley et al. (US 2013/0096336 A1) in view of Morishita et al (US 2014/0001461 A1) is representative of the closest prior art. Haley in view of Morishita teaches Chemical Formula 1; however, not teach or suggest use of the compound in an organic light emitting device necessary to meet the limitations of the independent claim, as amended. Additionally, there is no sufficient teaching or motivation in the cited prior art or the broader prior art to teach modifications to use the compounds of Haley in view of Morishita in an organic light emitting device to meet the limitations of the current claims.
With respect to claims 1-9 and 12-20, as outlined on pages 14-18 of the Office Action of 2/22/2021, Hadizad et al. (“A general synthetic route to indenofluorene derivatives as new organic semiconductors”, Org. Letts. 2005, vol. 7, page 795-797) in view of Chase et al. (“6,12-Diarylindeno[1,2-b]fluorenes: syntheses, photophysics, and ambipolar OFETs”, J. Am. Chem. Soc. 2012, vol. 134, page 10349-103525) is representative of the closest prior art. Hadizad in view of Chase teaches an organic electroluminescent device comprising Chemical Formula 1; 
In sum, claims 1-9 and 12-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786